ORDER
This Disciplinary Review Board having filed with the Court its decision in DRB 01-323, recommending that DAVID S. BRANTLEY, of EAST ORANGE, who was admitted to the bar of this State in 1970, should be disbarred for violating RPC 3.3(a)(1) (giving false or misleading statement to a tribunal or court);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having ordered this date that respondent be suspended from practice for a period of two years for the unethical conduct found in DRB 00-331, effective April 15, 2002;
And good cause appearing;
It is ORDERED that DAVID S. BRANTLEY is suspended from the practice of law for a period of two years, consecutive to *82the two-year suspension imposed in DRB 00-331 and until the further Order of the Court, effective April 15, 2004; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.